

STOCKHOLDERS AGREEMENT


This STOCKHOLDERS AGREEMENT (this “Agreement”) dated October 1, 2008 is entered
into by and among General Finance Corporation, a Delaware corporation (the
“Company”), and the stockholders of Company listed on Schedule I attached hereto
(each a “Stockholder” and collectively, the “Stockholders”).
 
WITNESSETH:


WHEREAS, in connection with the consummation of the merger (the “Merger”) and
the transactions contemplated by that certain Agreement and Plan of Merger (the
“Merger Agreement”) dated July 28, 2008 (“Merger Agreement Date”) by and among
Company, GFN North America Corp., a Delaware corporation, Mobile Office
Acquisition Corp., a Delaware corporation (“MOAC”), Pac-Van, Inc., an Indiana
corporation, and certain stockholders of MOAC (the “MOAC Stockholders”), shares
of restricted common stock of Company were issued to the Stockholders as set
forth in Schedule I attached hereto;


WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Merger Agreement that, upon the Closing, the Company and Stockholders
enter into this Agreement; and


WHEREAS, the Company and the Stockholders each desire to enter into this
Agreement to set forth the rights relating to any the Common Stock held by the
Stockholders and to limit the sale, transfer, hypothecation, encumbrance or
other disposition of Common Stock and to provide for certain arrangements
regarding the management of the Company as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


ARTICLE I


CERTAIN DEFINITIONS
 
SECTION 1.1  Certain Definitions.  For purposes of this Agreement, the following
terms shall have the following meanings:


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; provided that, for the purposes of this definition, “control”, as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.


 “AMEX” means the American Stock Exchange.


“Board” means the Board of Directors of the Company. 


“Business Day” means any day, other than a Saturday, Sunday or other day on
which banks located in Los Angeles, California are authorized or required by Law
to close.


“Closing” means the consummation of the merger contemplated by the Merger
Agreement.


“Common Stock” means the common stock of the Company, par value $0.0001 per
share.



--------------------------------------------------------------------------------


 
“Demand Notice” shall have the meaning set forth in Section 3.1(b) of this
Agreement.


“Demand Registration Statement” shall have the meaning set forth in
Section 3.1(b) of this Agreement.


“Demand Request” shall have the meaning set forth in Section 3.1(b) of this
Agreement.


“Demanding Stockholder” shall have the meaning set forth in Section 3.1(b) of
this Agreement.


“Effective Time” means the date and time of the filing of the certificate of
merger with the Secretary of State of the State of Delaware (or such later time
as shall be agreed to by the parties hereto and is specified in the certificate
of merger) pursuant to the Merger Agreement.


“Equity Securities” means all shares of Common Stock of the Company, all
securities, directly or indirectly, convertible into or exchangeable for shares
of Common Stock of the Company and all options, warrants, and other rights to
purchase or otherwise, directly or indirectly, acquire from the Company shares
of Common Stock, or securities convertible into or exchangeable for shares of
Common Stock, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
 
“GAAP” shall mean United States generally accepted accounting principles
consistently applied by the Company and its Subsidiaries throughout the periods
indicated.
 
“Governmental Entity” shall mean any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of the United
States or any other country or any state, province, prefect, municipality,
locality or other government or political subdivision thereof, or any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental or quasi-governmental authority.


“Havner” shall mean Ronald L. Havner, Jr.
 
“Holders’ Counsel” shall have the meaning set forth in the definition of
“Registration Expenses.”
 
“Incidental Registration” shall have the meaning set forth in Section 3.2(a) of
this Agreement.


“Laminar” means D. E. Shaw Laminar Portfolios, L.L.C.


“Law” means any statute, law, common law, order, ordinance, rule or regulation
of any Governmental Entity.


2

--------------------------------------------------------------------------------


 
“Merger” shall have the meaning set forth in the first recital to this
Agreement.


“Merger Agreement” shall have the meaning set forth in the first recital to this
Agreement.


“Merger Agreement Date” shall have the meaning set forth in the first recital to
this Agreement.


“Original Stockholder” shall mean each Person that is either (a) a Stockholder
as of the date hereof or (b) a Permitted Transferee pursuant to a Transfer
effected in accordance with clause (i), (ii) or (iii) of Section 2.2(a) of this
Agreement.
 
“Permitted Transfer” shall have the meaning set forth in Section 2.2(a) of this
Agreement.
 
“Permitted Transferee” shall have the meaning set forth in Section 2.2(a) of
this Agreement.
 
“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a limited liability partnership, a
trust, an incorporated organization or any other entity or organization,
including a Governmental Entity.
 
“Registrable Securities” shall mean only shares of Common Stock acquired by the
Stockholders pursuant to the Merger Agreement to the extent such shares have not
been previously registered and sold pursuant to an effective registration
statement and any other shares of Common Stock that may be received in respect
of any of the foregoing securities; provided, that any Registrable Securities
shall cease to be Registrable Securities:
 
(i) when a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement;


(ii)  when such securities shall have been transferred pursuant to Rule 144
under the Securities Act (or any successor provision); or


(iii)  when such securities shall have ceased to be outstanding.


“Registration” shall mean the Shelf Registration, each Required Registration and
each Incidental Registration.
 
3

--------------------------------------------------------------------------------


 
“Registration Expenses” shall mean all expenses incident to the Company’s
performance of or compliance with Article III including, without limitation, all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws (including reasonable fees and disbursements of counsel in
connection with blue sky qualifications of any Registrable Securities), expenses
of printing certificates for any Registrable Securities in a form eligible for
deposit with the Depository Trust Company, internal expenses, and fees and
disbursements of counsel for the Company and its independent certified public
accountants (including the expenses of any management review, cold comfort
letters or any special audits required by or incident to such performance and
compliance), securities acts liability insurance (if the Company elects to
obtain such insurance), the reasonable fees and expenses of any special experts
retained by the Company in connection with such registration, fees and expenses
of other Persons retained by the Company, the fees and expenses of one
(1) counsel not to exceed $50,000 (the “Holders’ Counsel”) selected by the
holders of a majority of the Registrable Securities to be included in such
Registration; but not including any underwriting fees, discounts or commissions
attributable to the sale of securities or fees and expenses of counsel
representing the holders of Registrable Securities included in such Registration
(other than the Holders’ Counsel) incurred in connection with the sale of
Registrable Securities.
 
“Required Registration” shall have the meaning set forth in Section 3.1(b) of
this Agreement.
 
“Sale of the Company” means:
 
(i)  any consolidation or merger of the Company or a Subsidiary of the Company
in which the shares of Common Stock are converted into cash, securities or other
property;
 
(ii)  any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company and its Subsidiaries; or
 
(iii)  any Person has become the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of shares of the capital stock of
the Company representing greater than 50% of the outstanding voting power of the
Company.
 
“SEC” shall mean, at any time, the Securities and Exchange Commission or any
other federal agency at such time administering the Securities Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Selection Date” shall mean the date that is sixty (60) days prior to the date
on which the Company distributes to its stockholders the proxy statement
relating to each applicable annual meeting.
 
“Shelf Registration” shall have the meaning set forth in Section 3.1(a) of this
Agreement.


4

--------------------------------------------------------------------------------


 
“Shelf Registration Lapse Date” shall mean the date, if any, that (x) the
Company is not permitted to file or maintain a Form S-3 in connection with the
Shelf Registration in accordance with Section 3.1(a), or (y) the Shelf
Registration expired in accordance with Section 3.1(a)(i) and not all
Registrable Securities registered in such Shelf Registration have been sold.


“Shelf Registration Statement” shall have the meaning set forth in
Section 3.1(a) of this Agreement.


“Standstill Period” shall have the meaning set forth in Section 2.3(a) of this
Agreement.


“Standstill Securities” shall mean any Equity Securities of the Company, other
than options to purchase Common Stock issued pursuant to Company stock option
plans and shares of Common Stock issued upon exercise of such stock options and
shares subject to warrants owned by a Stockholder as of the Merger Agreement
Date.


“Stockholder” shall have the meaning set forth in the preamble to this
Agreement, subject to Section 2.2 hereof.


“Subject Stockholder” shall mean each of Havner, Valenta and Laminar and each of
their respective Permitted Transferees pursuant to a Transfer described in
clause (iii) of Section 2.2(a).


“Subsidiary” or“Subsidiaries” shall mean, with respect to any Person, (i) any
corporation more than 50% of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is owned by such Person directly or indirectly
through one or more Subsidiaries of such Person and (ii) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through one or more Subsidiaries of such Person has more than a 50%
equity interest.


“Transaction Documents” shall mean, collectively, (i) this Agreement, (ii) the
Merger Agreement, and (iii) that certain pledge agreement executed by Company
and the Stockholders and (iv) each other agreement, instrument and document
delivered pursuant to or in connection with any of the transactions contemplated
by the documents described in clauses (i) through (iii) of this definition.


“Transfer” shall have the meaning set forth in Section 2.1(a) of this Agreement.


“Valenta” means Ronald F. Valenta.
 
ARTICLE II

 
TRANSFER OF EQUITY SECURITIES
 
SECTION 2.1  Restrictions.
 
(a)  No Stockholder shall, voluntarily or involuntarily, directly or indirectly,
sell, assign, donate, hypothecate, pledge, encumber, grant a security interest
in or in any other manner transfer, any Registrable Securities, in whole or in
part, or any other right or interest therein, or enter into any transaction
which results in the economic equivalent of a transfer of Registrable Securities
to any Person (each such action, a “Transfer”) except pursuant to a Permitted
Transfer.


5

--------------------------------------------------------------------------------


 
(b) From and after the dates hereof, all certificates or other instruments
representing Registrable Securities held by each Stockholder shall bear legend
which shall state:
 
(i) “The sale, transfer, hypothecation, assignment, pledge, encumbrance or other
disposition of this share certificate and the shares Common Stock represented
hereby are restricted by and are subject to all of the terms, conditions and
provisions of that certain Stockholders Agreement, dated as of October 1, 2008,
by and between General Finance Corporation and the stockholders party thereto,
which agreement is on file at the principal offices of General Finance
Corporation.”
 
(ii) “The securities represented by this certificate have not been registered
under the Securities Act of 1933, as amended, or pursuant to any state
securities laws. The securities have been acquired for investment and may not be
sold or transferred except in compliance with the registration requirements of
the Securities Act of 1933, as amended, and applicable state securities laws or
pursuant to an exemption therefrom.”
 
(c)  Any attempt to transfer any Registrable Security which is not in accordance
with this Agreement shall be null and void and the Company agrees that it will
not cause, permit or give any effect to any Transfer of any Registrable
Securities to be made on its books and records unless such Transfer is permitted
by this Agreement and has been made in accordance with the terms hereof.


(d) Each Stockholder agrees that it will not effect any Transfer of Registrable
Securities unless such Transfer is a Permitted Transfer and is made (i) pursuant
to an effective registration statement under the Securities Act or pursuant to
an exemption from the registration requirements of the Securities Act or
pursuant to Rule 144 or Rule 144A promulgated under the Securities Act and
(ii) in accordance with all applicable Laws (including, without limitation, all
securities laws).


(e) The restrictions contained in this Section 2.1 shall expire on the first
anniversary of the date of this Agreement.


SECTION 2.2  Permitted Transfers.

 
(a) Notwithstanding anything to the contrary contained herein and subject to
Sections 2.2(b) and 2.2(c), a Stockholder may at any time effect any of the
following Transfers (each a “Permitted Transfer”, and each transferee of such
Stockholder in respect of such Transfer, a “Permitted Transferee”):
 
(i)  any Transfer of any or all Registrable Securities held by a Stockholder who
is a natural Person following such Stockholder’s death by will or intestacy to
such Stockholder’s legal representative, heir or legatee;


(ii)  any Transfer of any or all Registrable Securities held by a Stockholder
who is a natural Person as a gift or gifts during such Stockholder’s lifetime to
such Stockholder’s spouse, children, grandchildren or a trust or other legal
entity for the exclusive benefit of such Stockholder or any one or more of the
foregoing; or
 
6

--------------------------------------------------------------------------------




(iii)  any Transfer of any or all Registrable Securities held by a Stockholder
to any Affiliate of such Stockholder; provided , that any such Affiliate shall
Transfer such Registrable Securities to the Stockholder from whom the
Registrable Securities were originally received or acquired within five
(5) calendar days after ceasing to be an Affiliate of such Stockholder.


(b)  In any Transfer referred to above in clauses (i), (ii) or (iii) of
Section 2.2(a), the Permitted Transferee shall agree in writing to be bound by
all of the provisions of this Agreement, shall execute and deliver to the
Company a counterpart to this Agreement, and shall hold all such Registrable
Securities as a “Stockholder” hereunder as if such Permitted Transferee was an
original signatory hereto and shall be deemed to be a party to this Agreement.
 
(c)  Notwithstanding anything to the contrary contained in this Agreement, while
such Stockholder serves as a director or officer of Company, at all times during
the Company’s customary black-out periods (i.e., relating to the public release
of quarterly or annual financial information) shall not sell any Equity
Securities other than during any period when the directors and officers of the
Company are not prohibited from selling Equity Securities pursuant to the
written policies and procedures of the Company governing transfers of Equity
Securities by such officers and directors during such ordinary black-out periods
as may be in effect from time to time. Provided that the pledge of Common Stock
complied with this Section 2.2(c) when pledged, foreclosure by a pledgee on
Common Stock shall not violate this Section 2.2(c).
 
SECTION 2.3  Standstill.


For the period (the “Standstill Period”) commencing on the date hereof and
ending on June 30, 2009, no Subject Stockholder shall, and each Subject
Stockholder shall cause its Affiliates not to, unless expressly agreed in
writing, in advance, by Company, directly or indirectly, in any manner
whatsoever:


(a)  acquire, announce an intention to acquire, offer or propose to acquire,
solicit an offer to sell or agree to acquire, or enter into any arrangement or
undertaking to acquire, directly or indirectly, by purchase, or otherwise,
record or direct or indirect beneficial ownership interest in any Standstill
Securities or other securities of the Company or any of its Subsidiaries or any
direct or indirect rights, warrants or options to acquire record or direct or
indirect beneficial ownership of any securities or assets of the Company or any
of its Subsidiaries;


(b) make, effect, initiate, cause or participate in any take-over bid, tender
offer, exchange offer, merger, consolidation, business combination,
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction involving Company or any of its Subsidiaries;


(c)  other than as a director or officer of the Company, solicit, make, effect,
initiate, cause, or in any way participate in, directly or indirectly, any
solicitation of proxies or consents from any holders of any securities of
Company or any of its Subsidiaries or call or seek to have called any meeting of
stockholders of Company or any of its Subsidiaries;
 
7

--------------------------------------------------------------------------------


 
(d)  form, join or participate in, or otherwise encourage the formation of, any
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any securities of Company or any of its Subsidiaries that are not
Standstill Securities;


(e) arrange, facilitate, or in any way participate, directly or indirectly, in
any financing for the purchase of any securities Company or any of its
Subsidiaries that are not Standstill Securities;


(f) (i) act, directly or indirectly, to seek control or direct the board of
directors, stockholders, policies or affairs of the Company or any of its
Subsidiaries; (ii) solicit, propose, seek to effect or negotiate with any other
Person with respect to any form of business combination transaction involving
Company or any take-over bid, tender, exchange offer, merger, consolidation,
recapitalization, restructuring, liquidation, dissolution, or other
extraordinary transaction involving Company or any of its Subsidiaries; or
(iii) disclose an intent, purpose, plan or proposal with respect to an
acquisition of Company, or any securities or assets of Company or any of its
Subsidiaries that are not Standstill Securities;


Notwithstanding anything to the contrary in this Section 2.3, each Subject
Stockholder shall be permitted to sell its Equity Securities in any Sale of the
Company that has been approved by the board of directors of Company and which
recommendation has not been withdrawn.
 
ARTICLE III

 
REGISTRATION RIGHTS


SECTION 3.1  Required Registrations.


(a) Shelf Registration Statement.  Company shall file a registration statement
under the Securities Act on or about June 30, 2009 covering all of the
Registrable Securities then held by the Stockholders on Form S-3 or such other
available forms (the “Shelf Registration”), provided that each such Stockholder
desiring to participate in such Shelf Registration shall comply with Section 3.8
hereof, and to have such Registration Statement declared effective to enable the
resale of such Registrable Securities after June 30, 2009 on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”) through AMEX or such other market as may be the
principal market on which the Registrable Securities are then quoted or listed.
Company will use all commercially reasonable efforts to cause the Shelf
Registration Statement to remain continuously effective under the Securities Act
until the earlier of the date on which all Registrable Securities held by the
Stockholders shall have either (i) been sold in accordance with this
Section 3.1(a) or (ii) ceased to be outstanding.
 
8

--------------------------------------------------------------------------------


 
(b) Required Registrations.  If at any time after (i) the Shelf Registration
Lapse Date or (ii) the Company fails to maintain the Shelf Registration
continuously effective pursuant to Section 1(a) hereof, Company shall be
requested in writing, which writing shall specify the Registrable Securities to
be registered and, if applicable, the intended method of disposition thereof (a
“Demand Request”), by Havner, Valenta or Laminar (each a “Demanding
Stockholder”), to effect a registration under the Securities Act of Registrable
Securities held by such Stockholders (each, a “Required Registration”), then
Company shall promptly use all commercially reasonable efforts to effect such
Required Registration by filing, at Company’s option, either a Form S-1 or
Form S-3 registration statement (a “Demand Registration Statement”); provided
the Company shall not be required to comply with more than one (1) Demand
Request during any twelve (12) month period. Each of Havner, Valenta and Laminar
may only exercise one (1) Demand Request under this Agreement; provided,
however, that a request or registration shall not count as one of the Demand
Requests (or Required Registrations) until it has become effective, and neither
the last nor any subsequent Demand Requests (or Required Registrations) shall
count as one of the Demand Requests (or Demand Registrations) unless the holders
of Registrable Securities are able to register and sell at least 85% of the
Registrable Securities requested to be included in such registration; provided,
that in any event the Company shall pay all Registration Expenses in connection
with any registration initiated as a Required Registration whether or not it has
become effective and whether or not such registration has counted as one of the
Required Registrations hereunder. Subject to the provisos in the preceding
sentence, the Company shall only be obligated to comply with three (3) Demand
Requests in total. Upon receipt by Company of a Demand Request, Company shall
deliver a written notice (a “Demand Notice”) to each Stockholder who did not
make such Demand Request stating that Company intends to comply with a Demand
Request and informing each such Stockholder of its right to include Registrable
Securities in such Required Registration. Within ten (10) Business Days after
receipt of a Demand Notice, each Stockholder shall have the right to request in
writing that Company include all or a specific portion of the Registrable
Securities held by such Stockholder in such Required Registration.
Notwithstanding anything to the contrary set forth herein, Company shall be
obligated to effect any one or more of such Required Registrations pursuant to a
Shelf Registration Statement if the Demanding Stockholder so requests in
connection with any Demand Request.


(c)  Selection of Underwriters. In the event that the Registrable Securities to
be registered pursuant to a Required Registration are to be disposed of in an
underwritten public offering, the underwriters of such public offering shall be
one or more underwriting firms of nationally recognized standing selected by the
Company and reasonably acceptable to the Demanding Stockholder. In the event
Company elects to file a Demand Registration Statement on Form S-3 and the
underwriters, if any, in such public offering or the Demanding Stockholder
requests that Company provide disclosures otherwise required in connection with
a Form S-1 registration statement, then Company shall include in such Demand
Registration Statement such “long form” disclosures.


(d)  Priority on Required Registrations. In the event that, in the case of any
Required Registration, the managing underwriter for the public offering
contemplated by Section 3.1(b) shall advise Company in writing (with a copy to
each holder of Registrable Securities requesting sale) that, in such
underwriter’s opinion, the amount of securities requested to be included in such
Required Registration would adversely affect the public offering and sale
(including pricing) of such Registrable Securities (such writing to state the
basis of such opinion and the approximate number of Registrable Securities that
may be included in such public offering without such effect), Company will
include in such Required Registration the number of Registrable Securities that
the Company is so advised can be sold in such public offering, in the following
amounts:
 
9

--------------------------------------------------------------------------------


 
(i) first, all Registrable Securities requested to be sold by holders of
Registrable Securities pursuant to Section 3.1(b) pro rata among such holders on
the basis of the number of Registrable Securities owned by each such
holders; and
 
(ii) second, securities proposed to be sold by Company for its own account.


(e)  Black Out Period.  Notwithstanding any other provision of this Agreement to
the contrary, if the Board reasonably determines that the registration and
distribution of Registrable Securities (i) would reasonably be expected to
impede, delay or interfere with, or require premature disclosure of, any
material financing, offering, acquisition, merger, corporate reorganization, or
other significant transaction or any negotiations, discussions or pending
proposals with respect thereto, involving Company or any of its Subsidiaries, or
(ii) would require disclosure of non-public material information, the disclosure
of which would reasonably be expected to adversely affect Company, Company shall
(x) be entitled to postpone the filing or effectiveness or suspend the
effectiveness of a registration statement and/or the use of any prospectus for a
period of time not to exceed one hundred twenty (120) days and (y) promptly give
the Stockholders written notice of such postponement or suspension (which notice
need not specify the nature of the event giving rise to such suspension);
provided , that Company shall not utilize the right described in Section 3.1(b)
more than once in any twelve (12) month period. Notwithstanding anything to the
contrary set forth herein, any application of the provisions of Section 2.2(c)
of this Agreement that results in a postponement of the effectiveness of a
registration statement pursuant to this Section 3.1(e) shall not be included in
calculating the 120-day period.
 
SECTION 3.2  Incidental Registration.


(a)  Filing of Registration Statement.  If, at any time after the first
anniversary of the date hereof, the Company proposes to register, for its own
account or for the account of any other Person any of its securities (an
“Incidental Registration”) under the Securities Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 or any successor forms thereto)
for sale to the public, it will at each such time give prompt written notice to
all Stockholders of its intention to do so, which notice shall be given at least
thirty (30) days prior to the date that a registration statement relating to
such registration is proposed to be filed with the SEC. Upon the written request
of any Stockholder to include Registrable Securities held by it that are not
otherwise covered by the Shelf Registration Statement or a Demand Registration
Statement in such Incidental Registration (which request shall (i) be made
within fifteen (15) days after the receipt of any such notice, and (ii) specify
the Registrable Securities intended to be included by such holder), Company will
use all commercially reasonable efforts to effect the registration of all
Registrable Securities that Company has been so requested to register by such
Stockholder; provided , however , that if, at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the registration statement filed in connection with such registration,
Company shall determine for any reason to terminate such registration statement
and not to register such securities, Company may, at its election, give written
notice of such determination to each such holder and, thereupon, shall be
relieved of its obligation to register any Registrable Securities of such
Persons in connection with such registration.
 
10

--------------------------------------------------------------------------------




(b) Selection and Use of Underwriters.  Underwriters, if any, in connection with
any offering pursuant to this Section 3.2 shall be selected at the sole and
exclusive discretion of Company. No Stockholder shall Transfer any Registrable
Securities included in the Incidental Registration other than through the
underwriter or underwriters so selected by Company.


(c) Priority on Incidental Registrations.  If the managing underwriter for the
offering contemplated by this Section 3.2 shall advise Company in writing that,
in such underwriter’s opinion, the number of securities requested to be included
in such Incidental Registration would adversely affect the offering and sale
(including pricing) of such securities, Company shall include in such Incidental
Registration the number of securities that Company is so advised can be sold in
such offering, in the following amounts and order of priority:


(i) first, securities proposed to be sold by Company for its own account;


(ii) second, securities proposed to be sold for persons who triggered such
Incidental Registration under a demand right; and
 
(ii) third, securities proposed to be sold by all other persons pro rata among
such persons.


SECTION 3.3  Registration Procedures.


Company will use all commercially reasonable efforts to effect the Shelf
Registration and Required Registration pursuant to Section 3.1 and each
Incidental Registration pursuant to Section 3.2, and to cooperate with the sale
of such Registrable Securities in accordance with such registration statements
as quickly as reasonably practicable, and Company will as expeditiously as
reasonably practicable:
 
(a)  subject to the rights of Company set forth in Section 3.2(a), prepare and
file with the SEC the registration statement and use all commercially reasonable
efforts to cause the Registration to become effective;
 
(b) subject, in the case of an Incidental Registration, to the proviso to
Section 3.2(a), prepare and file with the SEC such amendments and post-effective
amendments to any registration statement and any prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
until such time as all of such Registrable Securities have been disposed of in
accordance with such registration statement and cause the prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act;
 
11

--------------------------------------------------------------------------------


 
(c)  furnish, upon request, at no charge to the holders of the Registrable
Securities, to each holder of Registrable Securities to be included in such
Registration and the underwriter or underwriters, without charge, at least one
copy of the signed registration statement and any post-effective amendment
thereto, and such number of conformed copies thereof and such number of copies
of the prospectus (including each preliminary prospectus and each prospectus
filed under Rule 424 under the Securities Act), any amendments or supplements
thereto and any documents incorporated by reference therein, as such holder or
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities being sold by such holder (it being understood that
Company consents to the use of the prospectus and any amendment or supplement
thereto by each holder of Registrable Securities covered by such registration
statement and the underwriter or underwriters, in connection with the offering
and sale of the Registrable Securities covered by the prospectus or any
amendment or supplement thereto);


(d)  promptly notify each holder of the Registrable Securities to be included in
such Registration and the underwriter or underwriters:


(i)  of any stop order or other order suspending the effectiveness of any
registration statement, issued or threatened by the SEC in connection therewith,
and take all commercially reasonable actions required to prevent the entry of
such stop order or to remove it or obtain withdrawal of it at the earliest
possible moment if entered;


(ii)  when such registration statement or any prospectus used in connection
therewith, or any amendment or supplement thereto, has been filed and, with
respect to such registration statement or any post-effective amendment thereto,
when the same has become effective;
 
(iii)  of any written request by the SEC for amendments or supplements to such
registration statement or prospectus or additional information; 


(iv)  of the receipt by Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction; and


(v) following it becoming aware thereof, notify the Stockholders of the
occurrence of any event that makes any statement made in a registration
statement or prospectus untrue in any material respect or that requires the
making of any changes in a registration statement or prospectus so that, in such
regard, it shall not contain any untrue statement of a material fact or omit any
material fact required to be stated therein or necessary to make the statements
(in the case of a prospectus, in light of the circumstances under which they
were made), not misleading;
 
(e) if requested by the managing underwriter or underwriters, promptly
incorporate in a prospectus supplement or post-effective amendment such
information relating to such underwriting as the managing underwriter or
underwriters reasonably request to be included therein; and make all required
filings of such prospectus supplement or post-effective amendment as soon as
practicable after being notified of the matters incorporated in such prospectus
supplement or post-effective amendment; provided , however , that Company shall
not be required to take any action pursuant to this Section 3.3(e) that would,
in the opinion of counsel to the Company, violate applicable Law;
 
12

--------------------------------------------------------------------------------




(f) on or prior to the date on which a Registration is declared effective, use
all commercially reasonable efforts to register or qualify, and cooperate with
the holders of Registrable Securities to be included in such Registration, the
underwriter or underwriters, if any, and their counsel, in connection with the
registration or qualification of the Registrable Securities covered by such
Registration for offer and sale under the securities or “blue sky” laws of each
state and other jurisdiction of the United States as any such holder or
underwriter reasonably requests in writing; use all commercially reasonable
efforts to keep each such registration or qualification effective, including
through new filings, or amendments or renewals, during the period such
registration statement is required to be kept effective; and do any and all
other acts or things reasonably necessary or advisable to enable the disposition
of the Registrable Securities in all such jurisdictions reasonably requested to
be covered by such Registration.
 
(g)  in connection with any sale pursuant to a Registration, cooperate with the
holders of Registrable Securities to be included in such Registration and the
managing underwriter or underwriters, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends including, without
limitation, those set forth in Section 2.1) representing securities to be sold
under such Registration, and enable such securities to be in such denominations
and registered in such names as the managing underwriter or underwriters, if
any, or such holders may request;
 
(h)  use all commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities within the United States and having jurisdiction over Company or any
Subsidiary as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, as applicable, to consummate the disposition of
such securities;


(i)  use all commercially reasonable efforts to obtain such legal opinions and
auditors’ consents as may be required by applicable Law;


(j)  otherwise comply with all applicable rules and regulations of the SEC, and
make generally available to its security holders (as contemplated by
Section 11(a) under the Securities Act) an earnings statement satisfying the
provisions of Rule 158 under the Securities Act no later than ninety (90) days
after the end of the twelve (12) month period beginning with the first month of
Company’s first fiscal quarter commencing after the effective date of the
registration statement, which statement shall cover said twelve (12) month
period;


(k)  use all commercially reasonable efforts to cause its senior executive
officers to participate in “road shows” at the request of the underwriters in
connection with a Required Registration; provided , that such senior executive
officers shall not be required to participate in “road shows” for more than two
(2) Required Registrations;
 
13

--------------------------------------------------------------------------------


 
(l) register the Registrable Securities on trading on AMEX, or such other
national securities exchange or NASDAQ where the Common Stock is registered for
public trading;


(m) provide copies to Stockholders of “cold comfort” letters or other documents
provided to underwriters; and


(n) prior to filing of a registration statement with the SEC, deliver to the
Stockholders and counsel for the Stockholders a copy of such registration
statement.


SECTION 3.4  Registration Expenses.


Company will pay all Registration Expenses in connection with each registration
of Registrable Securities, including, without limitation, any such registration
not effected by the Company.


SECTION 3.5  Indemnification; Contribution.


(a)  Company shall indemnify, to the fullest extent permitted by applicable Law,
each holder of Registrable Securities, its officers, directors, partners,
employees and agents, if any, and each Person, if any, who controls such holder
within the meaning of Section 15 of the Securities Act, against all losses,
claims, damages, liabilities (or proceedings in respect thereof) and expenses
(under the Securities Act or common law or otherwise), joint or several,
resulting from any violation by Company of the provisions of the Securities Act
or any untrue statement or alleged untrue statement of a material fact contained
in any registration statement or prospectus (and as amended or supplemented if
amended or supplemented) or any preliminary prospectus or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
prospectus, in light of the circumstances under which they were made) not
misleading, except to the extent that such losses, claims, damages, liabilities
(or proceedings in respect thereof) or expenses are caused by any untrue
statement or alleged untrue statement contained in, or by any omission or
alleged omission from, information concerning any holder of Registrable
Securities furnished in writing to Company by such holder expressly for use
therein. No action or failure to act on the part of the underwriters (whether or
not such underwriter is an Affiliate of any holder of Registrable Securities)
shall affect the obligations of Company to indemnify any holder of Registrable
Securities or any other Person pursuant to the preceding sentence. In connection
with any underwritten offering pursuant to Section 3.2, Company agrees to enter
into an underwriting agreement in customary form with the applicable
underwriters, and Company agrees to indemnify such underwriters, their officers,
directors, employees and agents, if any, and each Person, if any, who controls
such underwriters within the meaning of Section 15 of the Securities Act to the
same extent as herein before provided with respect to the indemnification of the
holders of Registrable Securities; provided that Company shall not be required
to indemnify any such underwriter, or any officer, director or employee of such
underwriter or any Person who controls such underwriter within the meaning of
Section 15 of the Securities Act, to the extent that the loss, claim, damage,
liability (or proceedings in respect thereof) or expense for which
indemnification is claimed results from such underwriter’s failure to send or
give a copy of an amended or supplemented final prospectus to the Person
asserting an untrue statement or alleged untrue statement or omission or alleged
omission at or prior to the written confirmation of the sale of Registrable
Securities to such Person if such statement or omission was corrected in such
amended or supplemented final prospectus prior to such written confirmation and
the underwriter was provided with such amended or supplemented final prospectus.
 
14

--------------------------------------------------------------------------------




(b)  In connection with any registration statement in connection with an
offering in which a holder of Registrable Securities is participating, each such
holder, severally and not jointly, shall indemnify, to the fullest extent
permitted by applicable Law, Company, each underwriter and their respective
officers, directors, employees and agents, if any, and each Person, if any, who
controls Company or such underwriter within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages, liabilities (or proceedings
in respect thereof) and expenses resulting from any untrue statement or alleged
untrue statement of a material fact in, or any omission or alleged omission of a
material fact required to be stated in, the registration statement or prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or
necessary to make the statements therein (in the case of any prospectus, in
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement is contained in, or such omission is
from, information so concerning a holder furnished in writing by such holder
expressly for use therein; provided that such holder’s obligations hereunder
shall be limited to an amount equal to the net proceeds to such holder of the
Registrable Securities sold pursuant to such registration statement.


(c)  Any Person entitled to indemnification under the provisions of this
Section 3.5 shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim, with counsel reasonably satisfactory
to the indemnified party; and if such defense is so assumed, such indemnifying
party shall not enter into any settlement without the consent of the indemnified
party if such settlement attributes liability to the indemnified party and such
indemnifying party shall not be subject to any liability for any settlement made
without its consent (which shall not be unreasonably withheld); and any
underwriting agreement entered into with respect to any registration statement
provided for under this Article III shall so provide. In the event an
indemnifying party shall elect not to assume the defense of a claim, such
indemnifying party shall not be obligated to pay the fees and expenses of more
than one counsel or firm of counsel for all parties indemnified by such
indemnifying party in respect of such claim.


(d)  If for any reason the foregoing indemnity is unavailable, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other or (ii) if the allocation provided by clause (i) above is not
permitted by applicable Law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, in such proportion as is appropriate to
reflect not only the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other but also the relative fault of
the indemnifying party and the indemnified party as well as any other relevant
equitable considerations. Notwithstanding the foregoing, no holder of
Registrable Securities shall be required to contribute any amount in excess of
the amount such holder would have been required to pay to an indemnified party
if the indemnity under Section 3.5(b) were available. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The obligation of any Person to
contribute pursuant to this Section 3.5 shall be several and not joint.
 
15

--------------------------------------------------------------------------------




(e)  An indemnifying party shall make payments of all amounts required to be
made pursuant to the foregoing provisions of this Section 3.5 to or for the
account of the indemnified party from time to time promptly upon receipt of
bills or invoices relating thereto or when otherwise due or payable.
 
(f)  The indemnity and contribution agreements contained in this Section 3.5
shall remain in full force and effect regardless of any investigation made by or
on behalf of a participating holder of Registrable Securities, its officers,
directors, agents or any Person, if any, who controls such holder as aforesaid,
and shall survive the Transfer of Equity Securities by such holder and the
termination of this Agreement for any reason.


SECTION 3.6  Holdback Agreements.  


Each Stockholder agrees not to sell, make any short sale of, grant any option
for the purchase of, or otherwise dispose of any Equity Securities, other than
those Registrable Securities included in such Registration pursuant to
Section 3.1 or 3.2(a), for the seven (7) days prior to and the ninety (90) days
after the effectiveness of the registration statement pursuant to which such
offering shall be made (or such longer periods as may be advised by the
underwriter with respect to the applicable offering but in any event not to
exceed thirty (30) days prior to and ninety (90) days after the effectiveness of
such registration statement). Company agrees that it and its executive officers
will be subject to the holdback period requested by the underwriters of a
Required Registration, if any, pursuant to this Section 3.6 to the extent that
such underwriters determine such holdback by Company and its executive officers
is reasonably necessary for the successful offering and sale of all Registrable
Securities in connection with such registration.


SECTION 3.7  Availability of Information.


The Company shall cooperate with each Stockholder who is a holder of any
Registrable Securities in supplying such information as may be reasonably
necessary for such holder to complete and file any information reporting forms
presently or hereafter required by the SEC as a condition to the availability of
an exemption from the Securities Act for the sale of any Registrable Securities.


SECTION 3.8  Information Concerning Stockholders.  


It shall be a condition precedent to the obligations of the Company to include
the Registrable Securities of any selling Stockholder in any registration
statement or prospectus, as the case may be, that such selling Stockholder shall
take the actions described in this Section 3.8:
 
16

--------------------------------------------------------------------------------




(a) each selling Stockholder that has requested inclusion of its Registrable
Securities in any registration statement shall furnish to the Company in writing
all information as may be necessary to make the information previously furnished
to the Company by such Stockholder, in light of the circumstances under which it
was made, not misleading, any other information regarding such Stockholder and
the distribution of such Registrable Securities as may be required to be
disclosed in the prospectus or registration statement under applicable Law or
pursuant to SEC comments and any information otherwise reasonably requested from
time to time by the Company to comply with applicable Law or regulations,
including, without limitation, (i) the then current name and address of such
Stockholder(s), (ii) the aggregate number of Registrable Securities requested to
be registered, (iii) the total number of Registrable Securities then held by
such Stockholder(s), (iv) the intended means of distribution, and (v) any other
information required to be disclosed with respect to such Stockholder or such
Stockholder’s Registrable Securities in the registration statement or related
prospectus by the Securities Act;


(b) each selling Stockholder shall promptly (i) following it becoming aware
thereof, notify the Company of the occurrence of any event that makes any
statement made in a registration statement or prospectus regarding such selling
Stockholder untrue in any material respect or that requires the making of any
changes in a registration statement or prospectus so that, in such regard, it
shall not contain any untrue statement of a material fact or omit any material
fact required to be stated therein or necessary to make the statements (in the
case of a prospectus, in light of the circumstances under which they were made),
not misleading and (ii) in connection with providing such notice, provide the
Company with such information in its possession as may be required to enable the
Company to prepare a supplement or post-effective amendment to any such
registration statement or a supplement to such prospectus;


(c) with respect to any registration statement for an underwritten offering, the
inclusion of a Stockholder’s Registrable Securities therein shall be
conditioned, at the managing underwriter’s request, upon the execution and
delivery by such Stockholder of an underwriting agreement as may be negotiated
by the Company;


(d) any sale of any Registrable Securities by any Stockholder shall constitute a
representation and warranty by such Stockholder that the prospectus delivered by
such Stockholder does not as of the time of such sale contain any untrue
statement of a material fact relating to the information expressly provided in
writing by such Stockholder for inclusion in such prospectus and that such
prospectus does not as of the time of such sale omit to state any material fact
relating to the information expressly provided in writing by such Stockholder
for inclusion in such prospectus necessary to make the statements in such
prospectus, in light of the circumstances under which they were made, not
misleading; and


(e) no Stockholder shall use, distribute or otherwise disseminate any “free
writing prospectus”, as defined in Rule 405 under the Securities Act, in
connection with the sale of Registrable Shares under the Shelf Registration
Statement, without the prior written consent of the Company.
 
17

--------------------------------------------------------------------------------



 
ARTICLE IV

 
BOARD OF DIRECTORS OF THE COMPANY


SECTION 4.1  Composition.  


(a) At the Effective Time, the Company shall expand the size of the Board so
that the number of members on the Board is equal to six (6) and shall appoint
Havner, whose term will end at the annual meeting of stockholders of the Company
held in 2009.


ARTICLE V

 
MISCELLANEOUS
 
SECTION 5.1  Entire Agreement.  
 
This Agreement, including the schedules hereto and any other documents referred
to herein which form a part hereof, contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and therein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.
 
SECTION 5.2  Table of Contents; Captions.  


The table of contents and the Article and Section captions used herein are for
reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.


SECTION 5.3  Counterparts.  


This Agreement may be executed in two or more counterparts, all of which taken
together shall constitute one instrument.


SECTION 5.4  Notices.


Any notice or other communication required or permitted under this Agreement
shall be deemed to have been duly given (i) five (5) Business Days following
deposit in the mails if sent by registered or certified mail, postage prepaid,
(ii) when sent, if sent by facsimile transmission, if receipt thereof is
confirmed by telephone, (iii) when delivered, if delivered personally to the
intended recipient and (iv) two (2) Business Days following deposit with a
nationally recognized overnight courier service, in each case addressed as
follows:


If to Company, to:
 
General Finance Corporation
39 East Union Street
Pasadena, CA 91103
Facsimile: (626) 795-8090
 
18

--------------------------------------------------------------------------------




and if to any of the Stockholders, to the addresses or facsimile numbers set
forth opposite each of their names on Schedule I attached hereto; or such other
addresses or number as shall be furnished in writing by any such party.


SECTION 5.5  Successors and Assigns.  


This Agreement shall be binding upon and inure to the benefit of the Company,
the Stockholders and their respective successors and Permitted Transferees. Any
or all of the rights of a Stockholder under this Agreement may be assigned or
otherwise conveyed by any Stockholder only in connection with a Transfer of
Equity Securities which is in compliance with this Agreement.


SECTION 5.6  Governing Law.  


The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Delaware, without regard
to the principles of conflicts of laws thereof.


SECTION 5.7  Submission to Jurisdiction.  


(a) Each of the parties hereto hereby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to any of the obligations
arising under or relating to this Agreement may be brought in the courts of the
State of California, County of Los Angeles or in the United States District
Court for the Central District of California and each of the parties hereto
hereby irrevocably submits to and accepts with regard to any such action or
proceeding, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts. Each
party hereby further irrevocably waives any claim that any such courts lack
jurisdiction over such party, and agrees not to plead or claim, in any legal
action or proceeding with respect to this Agreement or the transactions
contemplated hereby brought in any of the aforesaid courts, that any such court
lacks jurisdiction over such party. Each party irrevocably consents to the
service of process in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party, at its
address for notices set forth in Section 5.4, such service to become effective
ten (10) days after such mailing. Each party hereby irrevocably waives any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any action or proceeding commenced hereunder or under
any other documents contemplated hereby that service of process was in any way
invalid or ineffective. Subject to Section 5.7(b), the foregoing shall not limit
the rights of any party to serve process in any other manner permitted by law.


(b) The parties hereto agree that any judgment obtained by any party hereto or
its successors or assigns in any action, suit or proceeding referred to above
may, in the discretion of such party (or its successors or assigns), be enforced
in any jurisdiction, to the extent permitted by applicable Law.


(c) The parties hereto agree that the remedy at law for any breach of this
Agreement may be inadequate and that should any dispute arise concerning any
matter hereunder, this Agreement shall be enforceable in a court of equity by an
injunction or a decree of specific performance. Such remedies shall, however, be
cumulative and nonexclusive, and shall be in addition to any other remedies
which the parties hereto may have.
 
19

--------------------------------------------------------------------------------




(d) The prevailing party or parties in any legal action or proceeding brought
with respect to any of the obligations arising under or relating to this
Agreement shall be entitled to receive from the losing party or parties all
costs and expenses, including reasonable counsel fees, incurred by the
prevailing party or parties.


SECTION 5.8  Third Party Beneficiaries.  


Each party hereto intends that this Agreement shall not benefit or create any
right or cause of action in or on behalf of any Person other than the parties
hereto, provided, however, the persons entitled to indemnification under Section
3.5 shall be third-party beneficiaries hereof.


SECTION 5.9  Confidentiality.  


Each Stockholder hereby agrees that it shall keep (and shall use all
commercially reasonable efforts to cause its directors, officers, general and
limited partners, employees, representatives and outside advisors and its
Affiliates to keep) all non-public information relating to Company received by
it in connection with any Registration confidential except information which
(a) becomes known to such Stockholder from a source, other than Company, its
directors, officers, employees, representatives or outside advisors, which
source, to the actual knowledge of such Stockholder, is not obligated to Company
to keep such information confidential or (b) is or becomes generally available
to the public through no breach of this Agreement by such Stockholder. Company
and each Stockholder agrees that (i) such non-public information may be
communicated to the directors, officers, general and limited partners,
employees, representatives, outside advisors and Affiliates of such Stockholder
and (ii) such Stockholder will use all commercially reasonable to cause its
directors, officers, general and limited partners, employees, representatives,
outside advisors or Affiliates to keep such non-public information confidential.
Notwithstanding the foregoing, a Stockholder may disclose non-public information
if required to do so upon request for disclosure pursuant to a federal or state
freedom of information statute or by a court of competent jurisdiction or by any
governmental agency; provided however , that, to the extent permitted by law,
prompt notice of such required disclosure be given to Company prior to the
making of such disclosure so that Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Stockholder required to disclose the non-public information
will disclose only that portion which such party is legally required to be
disclosed and will request that confidential treatment be accorded such portion
of the non-public information.
 
SECTION 5.10  Amendments; Waivers.  


No provision of this Agreement may be amended, modified or waived without the
prior written consent of the Company and holders of more than ninety percent
(90%) of the issued and outstanding Registrable Securities, collectively.
Notwithstanding the foregoing, the addition of parties to this Agreement in
accordance with its terms shall not be deemed to be an amendment, modification
or waiver requiring the consent of any Stockholder.
 
20

--------------------------------------------------------------------------------




SECTION 5.11  No Strict Construction.  


The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by all parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
 
SECTION 5.12  Specific Performance.  


Company and each Stockholder agrees that irreparable damages would occur to
Company or such Stockholder, as the case may be, if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that each of Company and each
Stockholder shall be entitled to seek an injunction or injunctions to prevent
actual breaches of this Agreement by Company or the Stockholders, as the case
may be, and to enforce specifically the terms and provisions hereof in the
courts referenced in Section 5.7 (or, on a preliminary basis in order to
preserve the status quo pending a decision of the courts referenced in
Section 5.7, or in order to enforce a judgment of the courts referenced in
Section 5.7, in any court of competent jurisdiction), in addition to having any
other remedies to which the Company or such Stockholder is entitled at law or in
equity and without the necessity of proving damages or posting a bond or other
security.


SECTION 5.13 Several Liability


No Stockholder shall have any liability or obligations hereunder for any
covenant of, or breach hereof by, any other Stockholder.

21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


GENERAL FINANCE CORPORATION
 
By:
/s/ Christopher A. Wilson  
Name: Christopher A. Wilson
 
Title: General Counsel
 

 
22

--------------------------------------------------------------------------------



/s/ Ronald F. Valenta
Ronald F. Valenta


23

--------------------------------------------------------------------------------





/s/ Ronald L. Havner, Jr.
Ronald L. Havner, Jr., as Trustee of the Havner
Family Trust dated July 24, 1995


24

--------------------------------------------------------------------------------



D. E. SHAW LAMINAR PORTFOLIOS, L.L.C.
 
By:
/s/ Robert T. Ladd
Name: Robert T. Ladd
Title: Authorized Signatory


25

--------------------------------------------------------------------------------


 
Schedule I
 
STOCKHOLDERS

 
Name of Stockholder
 
Number of
Shares
 
Notice Address
 
Ronald F. Valenta
 
1,171,339
 
39 East Union Street
Pasadena, California 91103
             
D. E. Shaw Laminar Portfolios, L.L.C.
 
100,000
 
10000 Memorial Drive, Suite 500
Houston, Texas 70024
Attention: Debbie Blank
             
Ronald L. Havner, Jr., as Trustee of the Havner Family Trust dated July 24, 1995
 
1,840,675
 
2275 Chaucer Road
San Marino, California 91108
 

 
26

--------------------------------------------------------------------------------

